Case: 18-60748    Document: 00515445006     Page: 1   Date Filed: 06/08/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                                  No. 18-60748
                                                                      FILED
                                                                   June 8, 2020
                                                                 Lyle W. Cayce
RICHARD LAWRENCE ALEXIS,                                              Clerk

             Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

             Respondent




                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A043 155 894


Before DENNIS, GRAVES, and WILLETT, Circuit Judges.
JAMES E. GRAVES JR., Circuit Judge:
      Richard Lawrence Alexis (“Alexis”) petitions this court for review of an
order of the Board of Immigration Appeals (“BIA”) affirming the immigration
judge’s (“IJ’s”) decision finding him removable under Section 237(a)(2)(B)(i) of
the Immigration and Nationality Act (“INA”). See 8 U.S.C. § 1227(a)(2)(B)(i).
Alexis also seeks review of the BIA’s denial of his applications for asylum and
withholding of removal and protection under the Convention Against Torture
(“CAT”). For the following reasons, we DENY in part and DISMISS in part
Alexis’s petition.
     Case: 18-60748       Document: 00515445006         Page: 2     Date Filed: 06/08/2020



                                       No. 18-60748
             I. FACTUAL AND PROCEDURAL BACKGROUND
       Alexis, a native and citizen of Trinidad and Tobago, entered the United
States in 1991 as a legal permanent resident. His mother, step-father, three
siblings, and young daughter are U.S. citizens. In November 2016, Alexis pled
guilty and was sentenced to one year in prison for the Texas offense of
possession of a controlled substance in an amount of less than one gram.
       On January 23, 2018, the Department of Homeland Security (“DHS”)
initiated removal proceedings against Alexis, alleging that he was removable
as an admitted alien under 8 U.S.C. § 1227(a)(2)(B)(i) for a conviction relating
to a controlled substance, specifically cocaine. At his initial hearing, Alexis
admitted that he was convicted of Texas’s controlled substance offense but
denied that the offense involved cocaine because the judgment of conviction did
not specify the type of controlled substance. Accordingly, Alexis contested the
charge of removability under 8 U.S.C. § 1227(a)(2)(B)(i).
       A. Motion to Terminate Removal Proceedings
       Shortly after his initial hearing, Alexis filed a motion to terminate
removal proceedings, arguing that his state conviction did not qualify as a
federal controlled substance offense (“CSO”) and that DHS could not meet its
burden of establishing removability. The IJ denied the motion to terminate
removal proceedings, applying the categorical approach to determine if Texas’s
cocaine offense 1 was a categorical match to the generic federal offense.



       1 Alexis made two challenges in his motion to terminate proceedings—one on Texas’s
definition of “controlled substances” and the other on Texas’s definition of “cocaine.” The IJ
agreed with Alexis that Texas’s definition of “controlled substances” is overbroad and that
there was a realistic probability that Texas prosecutes individuals for monoacetylmorphine.
Compare Chavez v. State, No. 03-99-00256-CR, 2000 WL 1027910, at *2 (Tex. App. July 27,
2000) (conviction for possession of monoacetylmorphine), with 21 U.S.C. § 812 (Federal
Schedules of Controlled Substances which do not include monoacetylmorphine). The IJ then
applied the modified categorical approach and determined that Alexis’s conviction explicitly
incorporated the indictment to which Alexis pled guilty, and that the indictment specified
                                              2
     Case: 18-60748       Document: 00515445006          Page: 3     Date Filed: 06/08/2020



                                       No. 18-60748
Although the IJ found Texas’s definition of “cocaine,” unlike the federal
definition, includes position isomers of cocaine, the IJ determined that Alexis
could not establish a realistic probability that Texas prosecutes individuals for
possession of position isomers of cocaine. The BIA affirmed the IJ’s finding
that Alexis could not establish a realistic probability that Texas prosecutes
possession of position isomers of cocaine.
       B. Applications for Asylum, Withholding of Removal, and CAT
       Alexis also submitted applications for asylum and withholding of
removal on account of his membership in three particular social groups
(“PSG”): “children unable to leave a family relationship”; “family members of
Alexis’s cousins who are gang members”; and “individuals in Trinidad and
Tobago with mental illnesses exhibiting psychotic features who are unable to
assimilate into society.” The IJ made a positive credibility determination but
determined that Alexis could not establish membership in a distinct,
cognizable PSG. First, the IJ determined the proposed PSG of “children unable
to leave family relationships” failed to satisfy the social distinction or social
recognition requirement and that Alexis could not demonstrate a well-founded
fear of future persecution because his abusive father did not harm him when
he spent nearly two years in Trinidad and Tobago after a 2009 deportation.
Second, the IJ determined that “family members of Alexis’s cousins who are
gang members” was an “inherently diffuse” group lacking particularity. Third,




that Alexis possessed cocaine. Based on the indictment, the IJ found Alexis removable for
his conviction for possession of a controlled substance. The BIA affirmed this determination.
        Alexis forfeited his challenge to the BIA’s decision on Texas’s “controlled substances”
offense because he offers no argument on appeal to find legal error in the BIA’s decision.
United States v. Arviso-Mata, 442 F.3d 382, 384 (5th Cir. 2006). Rather than make any
challenge, Alexis only asks us to assume for the sake of argument that if Texas’s controlled
substance definition is in fact divisible, then the Texas definition of “cocaine” itself is
overbroad and not further divisible. Accordingly, we only consider his challenge to Texas’s
definition of “cocaine.”
                                              3
    Case: 18-60748       Document: 00515445006   Page: 4   Date Filed: 06/08/2020



                                  No. 18-60748
the IJ determined that “individuals in Trinidad and Tobago with mental
illnesses exhibiting psychotic features who are unable to assimilate into
society” was too amorphous and too subjective to satisfy the particularity
requirements for a PSG and that Alexis was not harmed on account of his
mental illness when he returned to Trinidad and Tobago after a 2009
deportation. The IJ also denied withholding of removal under 8 U.S.C. §
1231(b)(3), which has more stringent standards than asylum. Finally, the IJ
found Alexis ineligible for protection under CAT because there was insufficient
evidence that Alexis would more likely than not be tortured by the Trinidad
and Tobago government or by the government’s acquiescence or willful
blindness of private entities committing torture. Accordingly, the IJ ordered
Alexis to be deported.
      The BIA affirmed the IJ’s determination that Alexis had not established
past persecution or fear of future persecution on account of his membership in
a cognizable PSG. The BIA also affirmed the IJ’s findings that Alexis could
not satisfy the requirements for asylum or withholding of removal and was
ineligible for protection under the CAT. Alexis timely filed a petition for review
of the BIA decision and also sought a stay of removal in the Fifth Circuit. See
8 U.S.C. § 1252(b)(1). The stay of removal was denied, and Alexis has since
been physically removed from the United States. We have jurisdiction to
review the final order of removal as Alexis has exhausted his claim before the
BIA; though our review is limited by statute in certain respects. See 8 U.S.C.
§§ 1252(d)(1), 1252(a)(2)(D).
                          II. STANDARD OF REVIEW
      “When reviewing a BIA decision, questions of law are reviewed de novo,”
but we defer “to the BIA’s interpretation of immigration statutes and
regulations.” Vazquez v. Sessions, 885 F.3d 862, 870 (5th Cir. 2018) (citing
Danso v. Gonzales, 489 F.3d 709, 712–13 (5th Cir. 2007)). We may “only
                                        4
    Case: 18-60748     Document: 00515445006      Page: 5   Date Filed: 06/08/2020



                                  No. 18-60748
consider the IJ’s decision to the extent that it influenced the BIA.” Shaikh v.
Holder, 588 F.3d 861, 863 (5th Cir. 2009). We afford “no deference . . . in
reviewing the BIA’s interpretation of state criminal law.”         Sarmientos v.
Holder, 742 F.3d 624, 627 (5th Cir. 2014); see also Omagah v. Ashcroft, 288
F.3d 254, 258 (5th Cir. 2002) (“Determining a particular federal or state crime’s
elements lies beyond the scope of the BIA’s delegated power or accumulated
expertise.”).
                               III. DISCUSSION
      A. Whether Alexis’s conviction for possession of cocaine in Texas
         is categorically a disqualifying controlled substance offense
         under 8 U.S.C. § 1227(a)(2)(B)(i) as a ground for removability.

      On appeal, Alexis argues that Texas’s definition of “cocaine” is
categorically overbroad and indivisible. Alexis maintains that DHS cannot
meet its “burden of establishing clear and convincing evidence” that he is
deportable and asks us to grant his petition for review and vacate the BIA’s
order. See 8 U.S.C. § 1229a(c)(3)(A). To determine if a state law conviction
renders an alien eligible for removal under the INA, courts apply the
categorical approach. Vazquez, 885 F.3d at 870. Under this approach, we only
look to the state and federal statutory definitions; “[a]n alien’s actual conduct
is irrelevant to the inquiry.” Mellouli v. Lynch, 575 U.S. 798 (2015). “But, the
inquiry does not stop there. To show that the Texas statute is broader than its
federal counterpart, [Alexis] must also show ‘a realistic probability’ that Texas
will prosecute the ‘conduct that falls outside the generic definition of a crime.’”
Vetcher v. Barr, 953 F.3d 361, 367 (5th Cir. 2020) (quoting Moncrieffe v. Holder,
569 U.S. 184, 191 (2013)).
      The parties do not dispute that Texas’s definition of “cocaine” is facially
broader than the federal definition of “cocaine.” “Cocaine,” as defined under



                                        5
     Case: 18-60748       Document: 00515445006         Page: 6     Date Filed: 06/08/2020



                                       No. 18-60748
Texas law, includes “its salts, its optical, position, and geometric isomers, 2 and
the salts of those isomers.”          Tex. Health & Safety Code § 481.102(3)(D)
(emphasis added). However, the Controlled Substances Act covers “cocaine, its
salts, optical and geometric isomers, and salts of isomers,” but does not list
position isomers of cocaine. See 21 U.S.C. § 812(c), Schedule II(a)(4); see also
21 U.S.C. § 802(17) (defining “isomer” in Schedule II(a)(4) as “any optical or
geometric isomer”). Thus, we are not satisfied that there is a categorical match
between Texas Health & Safety Code § 481.102(3)(D)(i) and Federal Schedule
II(a)(4) because Texas’s definition of “cocaine” is facially broader than its
federal analog. Vazquez, 885 F.3d at 871.
       The crux of the parties’ dispute hinges on whether Alexis has
demonstrated “a realistic probability” that Texas will prosecute the “conduct
that falls outside the generic definition of a crime.” Moncrieffe, 569 U.S. at 191
(2013). To do so, Alexis must “point to his own case or other cases in which the
state courts in fact did apply the statute in the special (nongeneric) manner.”
Vazquez, 885 F.3d at 873 (citing Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193
(2007)). The Fifth Circuit creates “no exception to the actual case requirement
articulated in Duenas-Alvarez where a court concludes a state statute is
broader on its face.” United States v. Castillo-Rivera, 853 F.3d 218, 223 (5th
Cir. 2017) (emphasis added) (citing Duenas-Alvarez, 549 U.S. at 193). Because
Alexis cannot demonstrate that the statute was applied non-generically in his
own case, we examine whether Alexis can point to other cases where Texas has




       2“An isomer is any of two or more chemical compounds having the same constituent
elements in the same proportion by weight but differing in physical or chemical properties
because of differences in the structures of their molecules.” United States v. Kelly, 874 F.3d
1037, 1044 n.4 (9th Cir. 2017) (citing Isomer, Webster’s New College Dictionary (2009)); see
also Ex parte Wilson, 588 S.W.2d 905, 907 (Tex. Crim. App. 1979) (“Isomeric compounds are
composed of the same elements united in the same proportions by weight, but differ in one
or more properties because of a difference in structure.”).
                                              6
     Case: 18-60748       Document: 00515445006          Page: 7     Date Filed: 06/08/2020



                                       No. 18-60748
prosecuted or currently prosecutes individuals for possession of “position
isomers of cocaine.” 3
       None of the cases on which Alexis relies support his interpretation of the
statute regarding position isomers of cocaine. Alexis cites to Evans v. State,
202 S.W.3d 158, 160 (Tex. Crim. App. 2006), in which a defendant was
convicted for possession of the aggregate weight of different forms of cocaine—
one baggie contained “white powder” and the other contained “yellow rocks or
yellowish rock powder.” Alexis relies on Evans as proof that Texas does not
exclude position isomers of cocaine because it prosecutes individuals for the
aggregate weight of cocaine. While it is possible that Texas prosecuted the
defendant in Evans for the possession of only position isomers of cocaine, it is
also equally plausible that the aggregate weight also included optical or
geometric isomers of cocaine or their salts. See United States v. Ortiz, 610 F.2d
280, 281 (5th Cir. 1980) (noting that “certain types of government testing
procedures are incapable of differentiating the allegedly legal isomers [out of
the eight possible isomers of cocaine] from the concededly illegal isomer . . .”).
We cannot, as the dissent recommends, rely on Evans because it does not
specifically analyze position isomers of cocaine and clearly fails our
requirement of the realistic probability test. See, e.g., United States v. Young,
872 F.3d 742, 746 (5th Cir. 2017) (concluding that the realistic probability test
was unsatisfied where defendant “could not identify even a single case in which


       3  During oral arguments, Alexis conceded that the en banc majority decision in
Castillo-Rivera requires that he cite to a case in which Texas has prosecuted an individual
for “position isomers of cocaine” to satisfy the realistic probability test. Indeed, the Supreme
Court has illustrated how one can satisfy the realistic probability test, stating that if “the
federal firearms statute . . . contains an exception for ‘antique firearm[s]’” and the “state
firearms law . . . lacks such an exception,” “a noncitizen would have to demonstrate that the
State actually prosecutes the relevant offense in cases involving antique firearms” to “defeat
the categorical comparison in this manner.” Moncrieffe, 569 U.S. at 205–06.


                                               7
    Case: 18-60748     Document: 00515445006      Page: 8    Date Filed: 06/08/2020



                                  No. 18-60748
Mississippi has” prosecuted the “lustful touching of a child’s shoulder, ear, or
toe”—body parts not included in the federal definition of abusive sexual
contact). “A defendant who argues that a state statute is nongeneric cannot
simply rest on plausible interpretations of statutory text made in a vacuum.”
Castillo-Rivera, 853 F.3d at 222. Therefore, Alexis’s “theoretical possibility”
derived from Evans is insufficient to demonstrate a realistic probability. Id.
      Alexis next cites to Durham v. State, 701 S.W.2d 951, 955 (Tex. App.
1986), where the Texas Court of Appeals determined a state indictment
specifying “amphetamine” as the controlled substance was sufficient to include
both its isomers and salts even though the federal analog did not make “any
reference to a particular type or kind of amphetamine.” We similarly cannot
rely on this case analyzing amphetamine as a realistic probability that Texas
will prosecute an individual for possession of position isomers of cocaine. See,
e.g., Castillo-Rivera, 853 F.3d at 225-26 (declining to find a realistic probability
in a state case analyzing an entirely different criminal statute under Texas
Penal Code § 22.02 rather than § 46.04).
      Alexis also suggests that “scopolamine” is a “particular position isomer
of cocaine” that could test positive as cocaine in field drug tests but has both
medicinal and recreational uses. However, Alexis draws this conclusion from
an article which quoted a “drug dealer in the capital city of Bogota” who merely
“sa[id] that one gram of Scopolamine is similar to a gram of cocaine.” Yukio
Strachan, Is Scopolamine the World’s Scariest Drug?, May 14, 2012, at
http://www.digitaljournal.com/article/324779. Alexis also contends that both
cocaine and scopolamine uniquely share the same “molecular formula” of
“C17H21NO4,” but he ignores that this molecular formula yields over 8,000
search results in PubChem, an open chemistry database from the National
Institutes of Health (“NIH”). Critically, Alexis cannot point to a case in which
Texas actually prosecutes the exclusive possession of “scopolamine.”
                                         8
     Case: 18-60748       Document: 00515445006         Page: 9     Date Filed: 06/08/2020



                                       No. 18-60748
       We are sympathetic to Alexis’s challenge in finding a case that meets the
realistic probability test.       Although controlled substances include several
derivatives of isomers or salts, a Texas “indictment 4 need only allege the name
of the substance; it need not go further and describe the offense as a salt,
isomer, or any other qualifying definition.” Michael B. Charlton, Tex. Prac.,
Texas Criminal Law, Controlled Substances § 30.1 (2019).                         Therefore,
prosecutors and criminal defense attorneys will likely never seek testing of the
isomer types of cocaine. Immigration attorneys, like Alexis’s counsel, are also
unable to relitigate the criminal case to seek a more specific indictment and
must instead rely on the preserved criminal record.
       Moreover, Alexis has pointed out that Texas does not “test each and
every rock of suspected crack cocaine” found in an individual baggie of a
homogenous substance. Melton v. State, 120 S.W.3d 339, 342 (Tex. Crim. App.
2003) (holding it was unnecessary for the state toxicologist to test “each rock”
when testing an “unspecified number of rocks” with the same appearance in
the same receptacle was sufficient).              Thus, although Texas goes to great
lengths to specify types of cocaine isomers, sample drug testing is further
evidence that Texas does not treat the different forms of cocaine as distinct,
separate substances.
       Further complicating Alexis’s burden, a majority of criminal cases are
resolved without a written judicial decision or by plea bargain. See Missouri
v. Frye, 566 U.S. 134, 132 (2012) (noting that “97 percent of federal convictions
and 94 percent of state convictions are the result of guilty pleas”). Guilty pleas



       4 Texas’s definition of a “controlled substance” includes the “aggregate weight of any
mixture, solution, or other substance containing a controlled substance.” Tex. Health &
Safety Code § 481.002(5); see also Crowl v. State, 611 S.W.2d 59, 62 (Tex. Crim. App. 1980)
(noting that prior to “cocaine” being specifically named in Texas’s penalty group, indictments
had to allege “why (cocaine), a substance not [then] listed by name in a penalty group, is a
controlled substance”).
                                              9
    Case: 18-60748       Document: 00515445006          Page: 10     Date Filed: 06/08/2020



                                       No. 18-60748
do not result in a reported decision from state court, which means that citable
state decisions are only available in a very small percentage of prosecutions
that result in both a trial and appeal. Accordingly, it is nearly impossible for
Alexis to determine if Texas has ever prosecuted anyone for possession of
position isomers of cocaine in a citable state decision.
       Due to Texas’s indictment process, drug testing procedures, and limited
citable decisions, Alexis is essentially in a Catch-22 situation when it comes to
meeting the realistic probability test. Although Alexis’s point 5 is well-taken,
we are constrained by Castillo-Rivera which dictates that such speculation
over whether Texas prosecutes the possession of position isomers of cocaine is
only “educated guessing.” 853 F.3d at 222. Unfortunately, Alexis cannot rely
on such “legal imagination to a state statute’s language” to demonstrate a
realistic probability. Duenas-Alvarez, 549 U.S. at 193; see also United States
v. Ceron, 775 F.3d 222, 229 (5th Cir. 2014) (“Although this is a clever
hypothetical, it is the type of argument the Supreme Court has instructed us
to avoid crediting.”).
       Accordingly, without an “actual case” 6 establishing that Texas applies
its cocaine possession statute “in the special (nongeneric) manner for which he



       5 This case exemplifies the tension that Judge Higginson once predicted—the
“absolute requirement in every case . . . additionally places an impractical burden on
defendants without access to the required information. With most criminal prosecutions
ending in plea agreements and putative charges driving plea negotiations, the conduct states
define as criminal may not be expressed in appellate-level decisions, and the evidence
required to satisfy the majority’s rule may thus be unavailable.” Castillo-Rivera, 853 F.3d at
244–45. Indeed, “[o]ur ongoing struggle to apply the categorical approach while respecting
the congressional purpose to enhance punishment . . . may justify Supreme Court
intervention yet again.” Id.

       6 Alexis’s reliance on an unpublished Fifth Circuit opinion is also of no help. United
States v. Jimenez-Ibarra, 695 F. App’x 767, 771 (5th Cir. 2017) (noting that “it is at least
subject to reasonable dispute whether there is a ‘realistic probability’ that Texas would apply
its statute to individuals charged with possession with intent to deliver position isomers of
cocaine”). In light of our en banc decision in Castillo-Rivera, we likewise cannot rely on the
                                             10
    Case: 18-60748       Document: 00515445006        Page: 11     Date Filed: 06/08/2020



                                      No. 18-60748
argues,” Alexis has not shown a “realistic probability” that the statute
criminalizes a broader range of conduct than the federal generic definition for
cocaine. See Castillo-Rivera, 853 F.3d at 222. We do not hold that Texas’s
statute, as a matter of law, categorically matches the Federal Schedule’s
definition of “cocaine”; we simply hold that Alexis has not shown that it does
not. See United States v. Espinoza-Bazaldua, 711 F. App’x 737, 746 (5th Cir.
2017). Accordingly, we find that the DHS has met its burden of establishing
Alexis’s removability based on his Texas conviction for cocaine possession.
       B. Whether Alexis has demonstrated error in the BIA’s denial of
          his applications for asylum and withholding of removal and
          protection under CAT.

       Alexis also challenges the BIA’s denial of his applications for asylum and
withholding of removal based on his membership in three PSGs—children
unable to leave a family relationship; relatives with gang member cousins; and
people living in Trinidad and Tobago with mental illness displaying psychotic
features. An applicant for asylum must demonstrate that he “is unable or
unwilling to return to . . . that country because of persecution or a well-founded
fear of persecution on account of race, religion, nationality, membership in a
particular social group, or political opinion.” See 8 U.S.C. § 1101(a)(42)(A).
Persecution is extreme and requires more than discrimination, harassment, or
threats unaccompanied by physical harm. Eduard v. Ashcroft, 379 F.3d 182,
187 n.4, 188 (5th Cir. 2004). A petitioner requesting withholding of removal
must make a similar showing but shoulders a greater burden: he must
demonstrate a “clear probability” of persecution on account of one of the five
protected grounds if he returns to his home country. Revencu v. Sessions, 895
F.3d 396, 402 (5th Cir. 2018). The “clear probability” standard requires more


reasoning of the Eleventh and Ninth Circuits. See United States v. Phifer, 909 F.3d 372, 375
(11th Cir. 2018); Lorenzo v. Whitaker, 752 F. App’x 482, 485 (9th Cir. 2019).
                                            11
    Case: 18-60748     Document: 00515445006      Page: 12    Date Filed: 06/08/2020



                                   No. 18-60748
certainty than “a well-founded fear”; it means that persecution upon return is
“more likely than not.” Id.
      As a threshold matter, 8 U.S.C. § 1252(a)(2)(C) instructs that “no court
shall have jurisdiction to review any final order of removal against an alien
who is removable by reason of having committed a criminal offense covered in
section 1182(a)(2) or 1227(a)(2)(A)(iii), (B), (C), or (D) of this title.” And Alexis
was removed on account of his controlled substance offense under §
1227(a)(2)(B).    However, “§ 1252(a)(2)(D) preserves our jurisdiction for
constitutional claims and questions of law” that Alexis raises. Luna-Garcia De
Garcia v. Barr, 921 F.3d 559, 563 (5th Cir. 2019). The Supreme Court recently
clarified that we have jurisdiction to consider mixed questions of law and fact,
holding that “the application of law to undisputed or established facts is a
‘questio[n] of law’ within the meaning of §1252(a)(2)(D).” Guerrero-Lasprilla
v. Barr, 589 U.S. ––––, ––––, 140 S. Ct. 1062, 206 L. Ed. 2d 271, No. 18-776,
2020 WL 1325822, slip op. at 3-5 (Mar. 23, 2020). Accordingly, we may review
the application of legal standards for asylum, withholding of removal, or
protection under CAT to the settled, undisputed facts in Alexis’s case. Id.
“When reviewing a BIA decision, questions of law are reviewed de novo[.]”
Vazquez, 885 F.3d at 870 (internal citation omitted).
      Alexis’s claims for relief on appeal, that the BIA improperly applied the
nexus and PSG’s requirements to his alleged groups, are unreviewable because
they rest on disputed or unestablished facts. With respect to the PSG of
“children unable to leave a family relationship,” the BIA affirmed the IJ’s
finding that “the record does not support a finding that [Alexis’s father]
targeted [Alexis] because of the familial relationship” but rather the claim
concerned a “personal, private conflict with a particularly violent individual.”
Regarding the PSG of “people living in Trinidad and Tobago with mental
illness displaying psychotic features,” the BIA affirmed the IJ’s finding that
                                         12
    Case: 18-60748     Document: 00515445006     Page: 13   Date Filed: 06/08/2020



                                  No. 18-60748
Alexis failed to “establish a nexus” between his fear and membership within
this broad group consisting of “people with a wide array of mental health
conditions living in a variety of contexts in Trinidad and Tobago.” Alexis also
conceded that he was never harmed on account of his mental illness or his
father’s violent behavior during the 26 months Alexis spent in Trinidad and
Tobago after a 2009 deportation. Finally, as to the PSG of “family members of
Alexis’s gang member cousins,” the BIA affirmed the IJ’s conclusion that Alexis
“did not submit sufficient evidence to establish that the general society in
Trinidad and Tobago considers family members to his two cousins to be a
group.” Alexis also conceded that his gang member cousins have been arrested
and would likely be jailed for life.
      Because withholding of removal has more stringent requirements than
asylum, the BIA correctly determined that Alexis was similarly not eligible for
withholding of removal. Orellana-Monson v. Holder, 685 F.3d 511 (5th Cir.
2012) (noting that “eligibility for withholding of removal was foreclosed by
[petitioner’s] ineligibility for asylum based on lack of membership in particular
social group”).    Therefore, Alexis has failed to demonstrate a legal or
constitutional error in the BIA’s decision denying his asylum and withholding
of removal applications.
      Next, we turn to Alexis’s claim brought under the CAT, which requires
“proof of torture, not simply persecution.” Chen v. Gonzales, 470 F.3d 1131,
1139 (5th Cir. 2006). “[A]pplicants seeking relief under the [CAT] must satisfy
a more rigorous standard than that for asylum.” Id. An applicant for has the
burden of demonstrating “that it is more likely than not that he or she would
be tortured if removed to the proposed country of removal.” Id. (emphasis
added). Alexis’s claim for protection under CAT is also unreviewable because
it rests on disputed or unestablished facts. See Guerrero-Lasprilla, 589 U.S.
at ––––. The BIA affirmed the IJ’s determination that “evidence relating to
                                       13
    Case: 18-60748        Document: 00515445006          Page: 14      Date Filed: 06/08/2020



                                        No. 18-60748
circumstances” of the “worst incidents of [Alexis’s] harm” at the hands of police
was “unclear” in light of Alexis’s prior drug offense in Trinidad and Tobago.
Moreover, the BIA affirmed the IJ’s finding that there was “no evidence in this
case that authorities in Trinidad and Tobago intentionally create and maintain
[inhumane] conditions in order to inflict torture.” With respect to violence
experienced at the hands of Alexis’s gang member cousins, the BIA affirmed
the IJ’s finding that Alexis conceded that his cousins were arrested and would
likely be jailed for life and that Alexis lacked evidence demonstrating that the
government of Trinidad and Tobago would acquiesce and consent to any
torture by his cousins. Accordingly, Alexis has failed to demonstrate a legal or
constitutional error in the BIA’s decision denying protection under CAT. 7
                                       IV. CONCLUSION
       For these reasons, we DENY Alexis’s petition for review of his final order
of removal and DISMISS for lack of jurisdiction Alexis’s petition for review of
his eligibility for relief and protection.




       7  Alexis also argues, for the first time in his reply brief, that the BIA’s “failure to
consider all evidence [related to an applicant’s claim of torture] is also a constitutional issue
as it violates an alien’s fundamental right to a full and fair hearing.” We decline to consider
this untimely argument because Alexis is not responding to a new issue raised in the
government’s response brief. See United States v. Ramirez, 557 F.3d 200, 203 (5th Cir. 2009).
                                              14
   Case: 18-60748     Document: 00515445006     Page: 15   Date Filed: 06/08/2020



                                 No. 18-60748
JAMES E. GRAVES, JR., Circuit Judge, concurring:
      I write separately because although the majority opinion is controlled by
our precedent in United States v. Castillo-Rivera, 853 F.3d 218, 222 (5th Cir.
2017) (en banc), the realistic probability test and “actual case” requirement are
simply illogical and unfair in the context of Alexis’s petition for review of his
final order of removal.
      Castillo-Rivera relies on the “actual case” language from Moncrieffe v.
Holder, 569 U.S. 184, 189 (2013) and Gonzales v. Duenas-Alvarez, 549 U.S.
183, 193 (2007) (“But he must at least point to his own case or other cases in
which the state courts in fact did apply the statute in the special (nongeneric)
manner for which he argues.”). However, the Second Circuit has pointed out
that “Duenas-Alvarez does not require the BIA to conduct a separate realistic
probability test in a case” where the statutory elements of a state offense alone
are broader than the corresponding federal offense. Hylton v. Sessions, 897
F.3d 57, 64 (2d Cir. 2018). “Duenas-Alvarez dealt with a specific aiding-and-
abetting theft statute, in which the boundaries of the offense conduct were ill-
defined and the court was tasked with an interpretive dilemma.” Id. (emphasis
added). Thus, the need for an actual case to satisfy the realistic probability
test arises when the petitioner must “conjure up scenarios that lurk in the
indeterminacy of statutory wording.” Id. Alexis’s challenge to the competing
definitions of “cocaine” does not conjure the same indeterminacy—it is facially
clear from the statutory text that Texas’s definition of cocaine contains
“position isomers of cocaine” and the federal definition does not.
      Even after the decisions in Moncrieffe and Duenas-Alvarez, the Supreme
Court itself did not impose an actual case requirement or the realistic
probability test in at least two cases challenging whether state convictions
trigger federal consequences. In Mellouli v. Lynch, the Supreme Court held
that petitioner’s Kansas conviction for concealing unnamed orange pills in his
                                       15
   Case: 18-60748    Document: 00515445006      Page: 16   Date Filed: 06/08/2020



                                 No. 18-60748
sock did not trigger removal under § 1227(a)(2)(B)(i). 575 U.S. 798, 135 S. Ct.
1980 (2015). The Court stated “[a]t the time of Mellouli’s conviction, Kansas’
schedules included at least nine [controlled] substances not included in the
federal lists” and went on to explain that “[t]he historical background of §
1227(a)(2)(B)(i) demonstrates that Congress and the BIA have long required a
direct link between an alien’s crime of conviction and a particular federally
controlled drug.” Id. at 1984.   The Court did not mention the realistic
probability test or require the petitioner to cite a Kansas case prosecuting one
of the nine controlled substances not included on the Federal Schedule. In fact,
the Court found that petitioner’s state conviction did not trigger removal under
§ 1227(a)(2)(B)(i) based on the statutory comparisons alone, indicating that the
Court did not consider the realistic probability necessary. Id. at 1990-91 (“We
therefore reject the argument that any drug offense renders an alien
removable, without regard to the appearance of the drug on a § 802 schedule.”)
(emphasis in original). Similarly, in Mathis v. United States, 136 S. Ct. 2243
(2016), the Supreme Court considered whether Iowa’s burglary statute
“cover[ed] a greater swath of conduct than the elements of the relevant ACCA
offense (generic burglary).” The Court did not apply or even mention the
realistic probability test but instead it found that the statute at issue listed
alternative means and that some of those means did not satisfy the ACCA’s
generic burglary definition. Id. at 2250. “Under [the Court’s] precedents, that
undisputed disparity [of alternative means] resolve[d] this case.” Id. at 2251.
Although decided after Mellouli and Mathis, the Castillo-Rivera majority
opinion made no mention of these Supreme Court decisions finding the realistic
probability test an unnecessary rule in every case. Castillo-Rivera, 853 F.3d at
223 (citing Duenas-Alvarez, 549 U.S. at 193).
      The Supreme Court clearly finds the realistic probability test
unnecessary in certain instances, and in fact, other circuit courts have pointed
                                      16
    Case: 18-60748        Document: 00515445006          Page: 17     Date Filed: 06/08/2020



                                       No. 18-60748
out Castillo-Rivera’s misstep. In fact, we diverge from at least seven 1 other
circuit courts. These courts “have also held that the ‘realistic probability’


       1TheThird Circuit collected cases to demonstrate that the Fifth Circuit is alone in its
unwavering application of the “realistic probability” test:

       Hylton v. Sessions, 897 F.3d 57, 64 (2d Cir. 2018) (evaluating whether a state
       conviction for sale of marijuana in the third degree constituted an INA
       aggravated felony, and concluding that “[b]y demanding that Hylton produce
       old state cases to illustrate what the statute makes punishable by its text, the
       Government’s argument misses the point of the categorical approach and
       wrenches the Supreme Court’s language in Duenas Alvarez from its context”
       (internal quotation marks and citations omitted)); United States v. Titties, 852
F.3d 1257, 1274-75 (10th Cir. 2017) (determining applicability of Armed
       Career Criminal Act (“ACCA”) sentencing enhancement based on prior
       convictions, and concluding, in spite of Government’s contention that a
       “realistic probability” inquiry was necessary, that “[t]his is not a case where
       we need to imagine hypothetical non-violent facts to take a statute outside of
       the ACCA’s ambit. . . The Government gives no persuasive reason why we
       should ignore [the statute’s] plain language to pretend [it] is narrower than it
       is.”); Swaby v. Yates, 847 F.3d 62, 66 (1st Cir. 2017) (“[Duenas-Alvarez’s]
       sensible caution against crediting speculative assertions regarding the
       potentially sweeping scope of ambiguous state law crimes has no relevance to
       a case like this [where the state law at issue unambiguously covered one drug
       not on the federal schedules, as relevant for removal eligibility under the INA].
       The state crime at issue clearly does apply more broadly than the federally
       defined offense.”); United States v. Aparicio-Soria, 740 F.3d 152, 157-58 (4th
       Cir. 2014) (en banc) (rejecting Government’s argument that a “realistic
       probability” inquiry is necessary because “this case does not require an exercise
       of imagination, merely mundane legal research skills: we have precedent from
       Maryland’s highest court” confirming that the state offense of resisting arrest
       captures conduct outside the scope of “crimes of violence” under the United
       States Sentencing Guidelines); Ramos v. Att’y Gen., 709 F.3d 1066, 1071-72
       (11th Cir. 2013) (examining whether a state theft conviction qualified as an
       aggravated felony rendering an alien removable under the INA and observing
       that “Duenas-Alvarez does not require [a realistic probability] showing when
       the statutory language itself, rather than ‘the application of legal imagination’
       to that language, creates the ‘realistic probability’ that a state would apply the
       statute to conduct beyond the generic definition.”); United States v. Grisel, 488
F.3d 844, 850 (9th Cir. 2007) (en banc) (evaluating whether Oregon second-
       degree burglary conviction fell under the ACCA’s “violent felony” mandatory
       minimum, and noting “[w]here, as here, a state statute explicitly defines a
       crime more broadly than the generic definition, no ‘legal imagination’ is
       required to hold that a realistic probability exists that the state will apply its
       statute to conduct that falls outside the generic definition of the crime.”
       (internal citation omitted)). But see United States v. Castillo-Rivera, 853 F.3d
218, 222, 239 (5th Cir. 2017) (en banc) (applying the “realistic probability” test
                                              17
    Case: 18-60748       Document: 00515445006          Page: 18     Date Filed: 06/08/2020



                                      No. 18-60748
inquiry is unnecessary where the elements of the offenses do not match.” Zhi
Fei Liao, 910 F.3d at 723 n.11. Where “the elements of the crime of conviction
are not the same as the elements of the generic federal offense, . . . the realistic
probability language (or, the realistic probability inquiry) of Moncrieffe is
simply not meant to apply.” Salmoran v. Attorney Gen. United States, 909 F.3d
73, 81 (3d Cir. 2018) (internal quotations and citations omitted). As evidenced
by Alexis’s challenge, our rigid approach to the realistic probability test
“plac[es] an undue burden on petitioners” to identify “cases of actual
prosecution where the statute expressly authorizes the state government to
enforce broader conduct.” Id. at 82.
       Moreover, this undue burden is especially heightened in the context of
removability where the government “has the burden of establishing by clear
and convincing evidence that, in the case of an alien who has been admitted to
the United States, the alien is deportable.” 8 U.S.C. § 1229a(c)(3)(A). Castillo-
Rivera’s actual case requirement shifts the government’s burden of
establishing deportability onto the petitioner.            For example, in Lorenzo v.
Whitaker, 752 F. App’x 482, 483 (9th Cir. 2019), the immigrant petitioner
successfully demonstrated the definition of “methamphetamine” applicable to
convictions under California Health & Safety Code §§ 11378 and 11379(a) was
broader than the definition of methamphetamine under the federal Controlled



       to hold that a Texas conviction for unlawful possession of a firearm constituted
       an aggravated felony for sentencing purposes, even though it would, as the
       dissent explained, “require a defendant to disprove the inclusion of a statutory
       element that the statute plainly does not contain”).

Zhi Fei Liao v. Attorney Gen. United States of Am., 910 F.3d 714, 723 n.11 (3d Cir. 2018).
Arguably, the Sixth Circuit has intimated in an unpublished opinion that although a
defendant should point to his own case or other cases “in which the state courts in fact did
apply the statute in the special (nongeneric) manner for which he argues,” “we do not need
to abandon the plain meaning of the statute.” United States v. Lara, 590 F. App’x 574, 584
(6th Cir. 2014).
                                             18
    Case: 18-60748    Document: 00515445006      Page: 19    Date Filed: 06/08/2020



                                  No. 18-60748
Substances Act, 21 U.S.C. § 812. The Ninth Circuit found it was evident from
the statutory language alone that “the California definition includes both
optical and geometric isomers of methamphetamine, whereas the federal
definition includes only optical isomers of methamphetamine.” Id. at 485. The
government in Lorenzo argued “the facial overbreadth in California law is of
no significance because geometric isomers of methamphetamine do not in fact
exist.” Id. However, the Ninth Circuit declined to consider the argument of
whether “geometric isomers of methamphetamine exist” because the
government only raised it for the first time in the petition for rehearing.
Nonetheless, this case illustrates the sound rationale that the government
should ultimately demonstrate the nonexistence of “geometric isomers of
methamphetamine” and the harmlessness of the statutory mismatch because
the government has the burden of proving that the petitioner is “deportable.”
8 U.S.C. § 1229a(c)(3)(A).      Castillo-Rivera would instead hold that the
petitioner must prove California’s prosecution of possession of geometric
isomers of methamphetamine, which the government ultimately argued do not
even exist. Satisfying the realistic probability test would be impossible for the
petitioner and in turn would minimize the government’s ultimate burden to
demonstrate deportability. See 8 U.S.C. § 1229a(c)(3)(A).
      Perhaps one day we will revisit Castillo-Rivera to address the dilemma
that petitioners like Alexis find themselves in or perhaps the Supreme Court
can resolve the circuit split and add clarity in light of its decisions in Mellouli
and Mathis.




                                        19
    Case: 18-60748       Document: 00515445006        Page: 20     Date Filed: 06/08/2020



                                      No. 18-60748
JAMES L. DENNIS, Circuit Judge, dissenting:
              Under 8 U.S.C. § 1227(a)(2)(B)(i), a resident alien is removable
after being convicted of an offense “relating to a controlled substance (as
defined in section 802 of Title 21)” of the U.S. Code. Petitioner Richard Alexis
was ordered removed under this provision based on his Texas conviction for
possessing cocaine. When determining whether a state law conviction renders
an alien eligible for removal, we do not look to the actual conduct that led to
alien’s conviction; instead, we consider the state law as a whole and whether it
establishes a crime that inherently meets the federal definition of a controlled-
substance-related offense. Mellouli v. Lynch, 135 S. Ct. 1980, 1986 (2015). If
it does not, we then ask whether there is a “realistic probability” that Texas
would prosecute violations of the statute that would not fit the federal
definition. Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007).
              Here, it is undisputed that Texas’s definition of cocaine is facially
broader than the federal definition contained in section 802 because Texas
defines the term to include the drug’s “position isomers,” which are not
considered cocaine under federal law. Compare Tex. Health & Safety Code §
481.102(3)(D) (defining “cocaine” to include “its salts, its optical, position, and
geometric isomers, and the salts of those isomers” (emphasis added)) with 21
U.S.C. § 812(c), Schedule II(a)(4) (listing as a federally controlled substance
“cocaine, its salts, optical and geometric isomers, and salts of isomers” and not
including cocaine position isomers) and 21 U.S.C. § 802(14) (specifying that,
with reference to cocaine, “the term ‘isomer’ means any optical or geometric
isomer” and not position isomers). 1 Thus, so long as Alexis can establish a


              1  That cocaine position isomers were intentionally omitted from the federal
schedules is evidenced by the statute’s handling of other controlled substance isomers. For
all other federally controlled substances, the statutory term “isomer” encompasses only “the
optical isomer,” with the exception of a list of enumerated Schedule I “hallucinogens,” for
which “the term ‘isomer’ means any optical, positional, or geometric isomer.” 21 U.S.C. §
                                            20
    Case: 18-60748       Document: 00515445006          Page: 21     Date Filed: 06/08/2020



                                       No. 18-60748
realistic probability that Texas would prosecute individuals under the state
statute for possessing position isomers of cocaine, his conviction will not qualify
as a conviction “relating to a controlled substance (as defined in section 802 of
Title 21),” and he therefore will not be subject to removal. See Vazquez v.
Sessions, 885 F.3d 862, 870-71 (5th Cir.).
              The majority concludes that, under United States v. Castillo-
Rivera, 853 F.3d 218, 222 (5th Cir. 2017) (en banc), Alexis can meet this burden
only by pointing to a case in which Texas explicitly prosecuted an individual
for possessing a position isomer of cocaine—a task that the majority concedes
is virtually impossible given that Texas does not require that the specific salt
or isomer of cocaine be alleged in an indictment or proven at trial. Majority at
9-10 (quoting Michael B. Charlton, TEX. PRAC., TEXAS CRIMINAL LAW,
Controlled Substances § 30.1 (2019)). Petitioners like Alexis will likely never
be able to produce court records showing that Texas prosecutes individuals for
possessing cocaine position isomers because such records will almost
invariably simply refer to cocaine position isomers as “cocaine”—the same term
Texas uses to describe various substances that do meet the federal definition.
I believe we should interpret Castillo-Rivera more narrowly and realistically
to avoid creating such an unreasonable and insurmountable hurdle. 2
              Castillo-Rivera does not require that a petitioner identify a case in
which the state explicitly prosecuted an individual for conduct that is not
prohibited under the corresponding federal law.                  Were that the rule, a
petitioner would not have to establish only “a realistic probability . . . that the



802(14) (emphasis added); 21 U.S.C. § 812(c), Schedule I(c). Federal lawmakers clearly knew
how to include the position isomers of a substance in the federal schedules when they wished
to do so but chose not to include cocaine position isomers.
               2 Although we are bound to apply its reasoning, I continue to believe Castillo-

Rivera itself was incorrectly decided. See Castillo-Rivera, 853 F.3d at 237-43 (Dennis, J.,
dissenting).
                                             21
   Case: 18-60748     Document: 00515445006      Page: 22   Date Filed: 06/08/2020



                                  No. 18-60748
State would apply its statute to conduct that falls outside the generic definition
of the crime,” Castillo-Rivera, 853 F.3d at 222 (emphasis added) (quoting
Duenas-Alvarez, 549 U.S.at 193, but rather an absolute certainty that the
State has done so. Instead, Castillo-Rivera states that a petitioner must “point
to his own case or other cases in which the state courts in fact did apply the
statute in the special (nongeneric) manner for which he argues.” Id. (some
emphasis omitted) (quoting Duenas-Alvarez, 549 U.S. at 193.) That is, the
petitioner must identify a case in which the state applied the prohibition in a
different way than the federal government applies its corresponding law and
show that that application has the realistic potential to reach conduct not
covered by the federal statute.
            Here, Alexis points to a case showing that Texas aggregates the
weight of all different forms of “cocaine” that a suspect is accused of possessing
without regard to whether any of those substances are cocaine position
isomers. See Evans v. State, 202 S.W.3d 158, 160 (Tex. Crim. App. 2006)
(upholding a defendant’s conviction that was based on the aggregate weight of
what would appear to be different forms of cocaine without distinguishing
based on their chemical makeup). This is a “special (nongeneric) manner” of
applying the term “cocaine,” Castillo-Rivera, 853 F.3d at 222, because it is
different from the approach taken under federal law.          Under the federal
statute, any position isomers of cocaine that were present and not mixed with
other cocaine would have been excluded from the aggregation because they
would not be considered cocaine. See 21 U.S.C. § 802(14). By not doing the
same, the Texas court applied its statute in a nongeneric way that is likely to
reach conduct not covered by the federal statute.
            A “realistic probability” is not an absolute certainty. Cf. United
States v. Rodriguez, 360 F.3d 949, 957 (9th Cir. 2004) (collecting cases
disclaiming a need for certainty in commerce clause analysis when only a
                                       22
    Case: 18-60748       Document: 00515445006         Page: 23     Date Filed: 06/08/2020



                                      No. 18-60748
realistic probability is required).        Thus, Alexis should not be required to
identify a case proving that Texas has definitely prosecuted an individual for
possession of cocaine position isomers. As I said, such definitive proof likely
would not exist regardless of how often such prosecutions occur. Rather, a
showing that Texas applies the statute in a “special (nongeneric) manner,”
Castillo-Rivera, 853 F.3d at 222, that may reach cocaine position isomers
should be sufficient. Because Alexis offered a case demonstrating that Texas
does not specifically exclude position isomers when it aggregates the weight of
different forms of cocaine in its prosecutions, I would hold that he has met this
burden and grant his petition. 3 Accordingly, I respectfully dissent.




              3 Because demonstrating that he was not convicted of a removable offense is
sufficient grounds to grant Alexis’s petition and vacate his removal order, I would not reach
his alternate arguments regarding asylum, withholding of removal, or protection under the
Convention Against Torture.
                                             23